Citation Nr: 0710464	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-06 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran had verified active duty from January 1982 to 
January 1990, with claimed additional active service 
(unverified) from December 7, 1992 to June 12, 1993.  The 
veteran died of metastatic lung cancer in June 2001; the 
appellant is his widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.   

In October 2006, the appellant presented testimony before the 
undersigned Veterans Law Judge sitting at the RO; a 
transcript of that hearing is of record.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Medical records reveal that the veteran presented with pain 
in his tongue in January 1994 (within one year after 
separation in June 1993).  Thereafter, during a dental 
hygiene visit in July 1994, a lesion was observed on the 
palate next to teeth #12 and 14, and rugae were noted on the 
left side.  In January 1995, a lesion on the right side of 
his tongue was identified thereafter and assessed as squamous 
cell carcinoma, which was treated with surgery in February 
1995.  Several years later, a routine chest X-ray and CT scan 
in September 1998 revealed a left lung mass that biopsy 
showed as evidence of squamous cell carcinoma for which the 
veteran underwent a left lower lobectomy and wedge resection 
of the left upper lobe.  He died in June 2001, and the cause 
of death listed was lung cancer.

The RO's efforts to verify the veteran's active duty has 
produced verified active service in the U.S. Air Force 
limited to the period from January 1982 to January 1990 as 
reported by the veteran's service department.  However, at 
her hearing before the undersigned in October 2006, the 
veteran's widow produced a copy of a DD-214, Certificate of 
Release or Discharge from Active Duty for the period from 
December 7, 1992 to June 12, 1993, which reflects completion 
of a 23 week course in June 1993.  That same document also 
shows that the veteran had in excess of seven years, eleven 
months of active service.  The Board is of the opinion that 
additional development is required to clarify the veteran's 
periods of service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the service 
department, or other records depository 
as appropriate, and specifically 
ascertain the veteran's periods of 
active service, and periods of active 
duty training.  Each period should be 
specifically identified as to the type 
of service.  Of particular interest is 
the type of military service performed 
for the period from December 1992 to 
June 1993.  

2.  After undertaking any other 
notification and/or development action 
deemed warranted, the RO should 
readjudicate the claim in light of all 
pertinent evidence and legal authority.

3.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the claimant and any representative an 
appropriate SSOC that includes citation 
to and discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  This 
claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


